Edmund Rice, the Plaintiff in the Court below, brought sui *359in the District Court of Dakota County, against the Defendants, “The Minnesota and North Western Rail Road Com- “ pany,” for trespass upon certain lands in said County belonging to the Plaintiff, and for cutting down and carrying away ■certain trees from off said lands, for which he claims damages in the sum of twenty-two hundred dollars.The Defendants, in their answer, set forth the act of the Legislature of the Territory of Minnesota, entitled “ An Act to “incorporate the Minnesota and North Western Railroad “ Company,” approved March 4, 1854, and state that at the time of the alleged trespasses, said act was in full force, and that the said Company had duly accepted the said Charter and given notice thereof to the Governor of the Territory; that they had opened boobs and received subscriptions to the capital stock of said Company, of which ten per cent, had been paid. ■That afterwards, the said Defendants had fully organized >by the election of Directors, &c., as required by the said ■Charter.They further set forth in their answex', “ An Act to amend “ an act entitled an act to incorporate the Minnesota and North “ Westexm Rail Road Company,” which act was passed by a two-thirds vote in both branches of the Territoxial Legislature, February 1Y, 1855.Also, “ An Act granting an extension of time to the Minnesota and Nox’th Westexm Rail Road Company, and for other •“ pui'poses,” approved Maxell 1, 1856.The Defendants further st^ate that this last act was duly accepted by said Company, and notice of such acceptance given to the Govexmox-, and that on the 20th day of Octobex’, 1855, and while the parcels of land upon which the trespasses- mentioned in the complaint are thex-ein alleged to have been committed, were the property of the Government of the United States, the said Defendants had caused a survey of the route -of said Rail Road to be made, within the limits of the route .contemplated by said act of Congress and of the Territorial *360Legislature, and had located said route between Saint Paul and the Southern line of said Territory; and that the same passed over and across the property upon which the said trespasses are alleged to have been committed. That the said parcels of land being parts of sections designated by an odd number, upon the line of said road, were, at the time of said survey and location, portions of sections granted to said Territory by said act of Congress. That the Plaintiff had purchased and entered said lands of the United States Government on the 1st day of January, 1856, and long after such location and survey.And the Defendants justify the alleged trespasses mentioned in the complaint, as being incident and necessary to the construction and location ot said Kail Koad, and aver that they had the lawful right to enter said lands, and to cut down and carry away the trees from the track of said road.Tbe Defendants demurred to this Keply, because the act of Congress therein set forth is void and of no effect so far as it relates to the repeal of the act approved June 29, 1851, set forth in the answer.The District Court (Judge Chatfield) overruled the demurrer, and judgment was afterwards entered in favor of the Plaintiff, the damages to be assessed by a Writ of inquiry.The Defendants appealed to the Supreme Court.Points and authorities relied upon by the Appellants :Tim'd. Tbe second section of tbe act of Congress, passed! August 4,1854, repealing tbe first mentioned act of Congress,, is repugnant to tbe Constitution of tbe United States, and also to great and fundamental principles wbicb have been recognized as binding from time immemorial, wherever tbe Common Law prevails.Points and authorities relied upon by tbe Respondents :First. No title to tbe lands granted by Congress by tbe act of June 29, 1854, vested in tbe Territory of Minnesota, or could vest.Second. Tbe Defendants acquired no rights under tbe act of incorporation and tbe act of Congress.Tim'd No rights having vested, Congress could resume tbe grant, and tbe repealing act was valid and effectual.I. Y. D. Heard, Counsel for Respondent.Tbe judgment of the District Court was reversed.[No opinion on file.]